department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list xxxxx xxx xx xxx xx apr legend taxpayer financial_institution amount plan dear xxxxx xxxxx xxxxx xxxxx xxxxx this is in response to your request dated date as supplemented by correspondence dated date date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she received a distribution from plan totaling amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to taxpayer's medical_condition which impaired her ability to accomplish a timely rollover during the 60-day period taxpayer took a distribution of amount from plan on date taxpayer intended to rollover amount into an ira with financial_institution however at the time of the distribution and during the 60-day rollover period taxpayer was suffering from medical conditions that impaired her ability to accomplish the rollover within the 60-day timeframe taxpayer asserts that as a result of her medical_condition she misunderstood that she deposited amount into a non-qualified account instead of an ira clinical documentation supports taxpayer's assertion that at the time of the relevant 60-day period she was suffering from the above-referenced medical_condition based on the facts and representations you request a ruling that the internal_revenue_service the service waive the day rollover requirement contained in sec_402 of the code with respect to the distribution of amount sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constitutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides that the secretary may waive the day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer are consistent with her assertion that her failure to accomplish a timely rollover was caused by her medical_condition which impaired her ability to accomplish a timely rollover therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from plan taxpayer is granted a period of days from the issuance of this ruling letter to contribute amount into an ira or other eligible_retirement_plan provided all other c - - - - - - - - - - - - - - - - - - - - - - - - - -- ------ requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution the contribution of amount will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described in this ruling under the provisions of any other section of either the code or regulations which may be applicable this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this ruling is being sent to your authorized representative s if you wish to inquire about this ruling please contact xxxxx at xxxxx please address all correspondence to se t ep ra t2 sincerely you a w jj' _inlm cclij f'j jason e lev1ne manager employee_plans technical group enclosures ruling letter notice of intention to disclose cc xxxxx xxx xx xxx xx
